Citation Nr: 1004504	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over this claim is now 
with the RO in Oakland, California.


FINDING OF FACT

Hypertension was not caused or aggravated by the Veteran's 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension as 
secondary to the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The Veteran's limited service treatment records are absent 
for any complaint of or treatment for hypertension or high 
blood pressure.  In a entry report of medical examination 
from May 1967, the Veteran had normal clinical evaluations 
of his vascular system and heart, including thrust, size, 
rhythm, and sounds.  In an associated report of medical 
history, the Veteran indicated that he did not have or had 
ever had heart trouble or high or low blood pressure.

A treatment report from February 1974, after separation from 
service, reflected that the Veteran had a systolic blood 
pressure of 140 millimeters of mercury (mmHg) and a 
diastolic blood pressure of 80 mmHg.

These service treatment records and post-service treatment 
report are strong evidence against the Veteran's claim as 
they tend to show that the Veteran did not have a heart or 
vascular disability in service.  The complete absence of any 
mention of any of the claimed disability during service or 
within one year of separation from service is evidence 
against a grant of service connection on a direct basis, 
including on a presumptive basis for chronic diseases.

Private treatment reports from Redwood Medical Offices, from 
August 1992, indicated that the Veteran was diagnosed with 
hypertension.  This diagnosis came over 20 years after 
separation from service, weighing heavily against the 
Veteran's claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints).

The Veteran was afforded a VA examination in June 2008.  
There, the examiner indicated that the Veteran had 
hypertension and Type II diabetes mellitus, among other 
diagnoses.

As to the Veteran's hypertension, the examiner discussed the 
fact that hypertension has extended back as far as 1992 and 
perhaps even further and that his diabetes mellitus did not 
present itself until 1992.  The examiner explained that this 
"speaks against a relationship between the two from the 
beginning."  The Veteran was showing the earliest sign of 
nephropathy but had not progressed to frank proteinuria.  He 
further indicated that hypertension is usually a later 
development or complication of renal failure and in that 
state, hypertension is usually due to salt and water 
retention; hypertension can actually accelerate the 
progression of renal failure if it is present and poorly 
controlled.  The examiner suggested that while diabetic 
neuropathy can ultimately result in nephrotic syndrome, and 
in its later stages cause hypertension, he opined that "it 
is unlikely in the course of this veteran's disease that his 
renal problem is affecting his blood pressure at the present 
time (emphasis added)."

This opinion is found to be highly probative evidence 
against the Veteran's claim for service connection for 
hypertension on a secondary basis.  It provides a detailed 
explanation and is clearly based on a review of the 
Veteran's history. 

Though the June 2008 examiner does not directly address the 
issue of aggravation, he encompasses aggravation by use of 
the language, "speaks against a relationship between," and 
"unlikely...that renal problem is affecting his blood 
pressure," providing evidence against such a finding.  The 
post-service treatment records would also provide evidence 
against this finding, failing to indicate any connection 
between the two problems, outweighing the Veteran's 
contentions that such a connection exists. 

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for 
hypertension as secondary to service connected diabetes 
mellitus, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development 
of the claim.





ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


